DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 9 recites “the optional thermal curve”, while line 8 recites a plurality of optional thermal curves. Therefore the claim is indefinite as it is not clear which curve is being recited at line 9. For examination purposes line 9 is presumed to refer to the user selected optional thermal curve.
	Regarding claims 3-7, the claims are rejected due to dependence from claim 1.
	Regarding claims 9, 10-15, and 17-20, the claims are rejected as they include the same indefiniteness issue as discussed in the rejections above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2010/0138056) in view of Zhang (US 2004/0177132), Hadley (US 2004/0044693), Wallace (US 2014/0208785), and Montero (US 2015/0198957).
	As to claims 1 and 3, Holmes teaches a method comprising supplying electrical power to a fan 120A to cause the fan 120A to spin and cool peripheral cards 150 operating within a chassis of an information handling system (Fig. 3).
	Holmes does not explicitly teach receiving, by a hardware processor, an identifier sent via bus from a peripheral card. However, Zhang teaches that it is known to receive peripheral card identification via a bus (paragraph 30). Furthermore, Hadley teaches that it is known to receive, via a hardware processor (paragraph 19), peripheral card identification data such as a manufacturer and model number in addition to various information necessary for intended use of a peripheral card (paragraph 33). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the method of operation of Holmes to include receiving, by a hardware processor, an identifier sent via bus from a peripheral card as taught by Zhang and Holmes in order to optimize system operation based on the particular peripheral cards 150 that are installed.
	Holmes, as modified, does not explicitly teach querying an electronic database for the identifier, wherein the database electronically associates cooling criteria and identifiers of peripheral cards including the identifier sent via the bus, retrieving the cooling criteria from the database that is associated with the identifier sent via the bus, and supplying the electrical power to the fan according to the retrieved cooling criteria. However, Holmes does teach that peripheral cards 150 require cooling at different rates (paragraph 24) and Hadley teaches that a card identifier can be used for the purpose of retrieving information necessary for the intended use of the peripheral card (paragraph 33). Furthermore, Wallace teaches that it is known to associate cooling criteria with a plurality of components via look-up tables in an electronic database, wherein an installation specific lookup table can be retrieved based on an identified component included in the system, thereby optimizing system operation by utilizing appropriate cooling criteria for the specific component that is installed (paragraph 44). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the method of operation of Holmes to include querying an electronic database for cooling criteria and data, and operating the fan 120A based on retrieved cooling criteria associated the identified and installed cards 150 in the manner as claimed in order to provide optimal cooling for the particular peripheral cards 150 that are installed in the system. 
	Holmes, as modified, does not explicitly teach retrieving a user selected optional thermal curve from a menu of optional thermal curves for controlling the fan 120A, the optional thermal curve specifying greater values than initial values of the cooling criteria specified by a manufacturer of the system. However, Montero teaches retrieving a user selected optional thermal curve from a menu of optional thermal curves for controlling a fan (Figs. 4A-B; paragraphs 41-47), wherein the selected curve specifies greater values than initial values of cooling criteria specified by a manufacturer (Fig. 4A: note that user can select RPM levels that are higher than a manufacturer set baseline). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the method of operation of Holmes to include retrieving a user selected optional thermal curve from a menu of optional thermal curves in the manner as claimed and taught by Montero in order to optimize system cooling.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, Zhang, Hadley, and Wallace as applied above, and further in view of Morimoto (US 2010/0170273).
	As to claim 4, Holmes, as modified, does not explicitly teach retrieving a fan voltage as claimed. However, Morimoto teaches that it is known to retrieve an optimal fan voltage from a stored table (paragraph 96). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the method of operation of Holmes to include retrieving a fan voltage associated with an installed peripheral card 150 in the same manner as that taught by Morimoto in order to optimize system cooling.

Claims 5-6 are is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, Zhang, Hadley, and Wallace as applied above, and further in view of Meir (US 2005/0174737).
	As to claims 5-6, Holmes, as modified, does not explicitly teach determining a temperature associated with the cards 150 as claimed. However, Meir teaches determining a temperature associated with a peripheral card based on a received temperature sensor signal representing a temperature associated with the peripheral card in order to control cooling for the card (paragraph 116). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the method of operation of Holmes to include receiving a temperature sensor signal and determining a temperature in the manner as claimed and taught by Meir in order to ensure proper system cooling is performed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, Zhang, Hadley, and Wallace as applied above, and further in view of Hausmann (US 8,820,101).
	As to claim 7, Holmes, as modified, does not explicitly teach retrieving a fan speed as claimed. However, Hausmann teaches that it is known to retrieve an optimal fan speed from a set of fan speeds stored in a memory (claim 4). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the method of operation of Holmes to include retrieving a fan speed associated with an installed peripheral card 150 in the same manner as that taught by Hausmann in order to optimize system cooling.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Zhang, Hadley, Wallace, Hirano, Morimoto, Meir, and/or Hausmann.
	As to claims 8-20, Holmes, as modified and discussed in the rejections above, teaches most of the limitations of the claims and also includes a hardware processor and associated memory storing the operating instructions (Hadley, paragraph 19).
Response to Arguments
Applicant’s arguments, see page 6, filed 1/10/2022, with respect to the claim rejections  under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Montero (US 2015/0198957).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763